Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 3/17/2020. Claims 1-9 are currently pending and claims 1 and 9 are the independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…a model management unit that manages…”,  “…a data management unit that manages…”, and “…a learning/evaluation unit that executes…” in claim 1: “…an interface unit that selectably discloses…” in claim 6; and “…an interface unit that…performs charging of the amount of payment…” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Breckenridge et al. (herein called Breckenridge) (US PG Pub. 2012/0191631 A1) and McShane et al. (herein called McShane) (US PG Pub 2020/0081916 A1).

As per claim 1, Breckenridge teaches: a model improvement support system comprising: 
a model management unit that manages a model developed by a model developer (fig. 2, pars. [0028], [0036]-[0039], [0047],  modeling server system includes model repositories, training functions for models, trains/develops/creates/etc. initial models, updates/retrains/etc. models, stores models, etc.), 
a learning/evaluation program for performing learning/evaluation on the model, wherein the learning/evaluation is at least either of learning and evaluation of the model (pars. [0036]-[0038], [0040], [0042]-[0044], [0062]-[0063], training function are used to train/retrain/update etc. models using training data (learning/evaluation program/function for performing learning/evaluation/training on the model), models art trained/retrained/updated (learning of the model) and effectiveness of trained predictive model is estimated (evaluation of the model).), and 
learning/evaluation management information including information indicative of an execution condition of the learning/evaluation program (pars. [0048], [0054], [0056], [0061]-[0063], [0071], models may have requirements/permission to access/train the model, training/updating of the model is performed in response to conditions being satisfied/input initiating the training/etc. (learning training information includes execution/training conditions/requirements/etc. of the learning/evaluation/training program/function that is satisfied to initiate/perform the training/learning/evaluation/etc.).); 
a data management unit that manages one or more datasets provided by an application software using the model, wherein the one or more datasets are input to the model in utilization of the model (pars. [0003], [0034]-[0035], [0048]-[0051], [0054]-[0058], modeling server system includes training data sets and input data sets are received from application/webpage/etc. on client computer that access/use/etc. the trained models to provide predictions for the applications (datasets provided by application software using the model), and model is trained using training data sets and provides prediction services to application/client computer system/etc. using input data sets (datasets are input to the model in utilization of the model).) and 
dataset management information including information indicative of an execution condition associated with the dataset for each of the one or more datasets (pars. [0025], [0030], [0048], [0057], [0061]-[0064], [0071]-[0072], models may have access requirements/permissions/conditions/etc. for user/client/applications to access/execute model and receive predictive services for provided input datasets, and conditions that trigger update/training/retraining/etc. of model using provided training dataset (information indicative of execution condition/requirement/permission/etc. associated with each of one or more dataset/input dataset/training data set causing execution of model to provide predictive services/execution of training/learning of model to train/retrain/update model).); and 
a learning/evaluation unit that executes the learning/evaluation program, for each of one or more datasets selected by the model developer from the one or more datasets, in response to the execution condition of the learning/evaluation program satisfying an execution condition associated with the dataset, with the dataset used as an input to the model (pars. [0003], [0008], [0048], [0054], [0056], [0063], [0070]-[0072], update/training/retraining of model/learning/evaluation program is executed/triggered/etc. by model server system using training data sets provided/selected/in queue/etc. when conditions are satisfied/in response to request/threshold size of training dataset is reached/time period has expired/etc. (execute learning/evaluation/training program/functions of models in response to execution condition of learning/evaluation/training program satisfying condition associated with dataset/training dataset/etc. and dataset/training dataset is used as input to the model/model is trained using training dataset), and training dataset is provided by/received from/selected by client computer system/application/operator/etc. and placed in queue for modeling server system to train/retrain/update model (datasets/training datasets selected by the model developer from the one or more datasets).).
While Breckenridge teaches that application/client computer system/operator/etc. provides datasets/training datasets/input datasets/etc., it does not explicitly state that an application developer is providing the datasets, and as such does not explicitly state, however McShane teaches:
one or more datasets provided by an application developer developing application software using the model (pars. [0006], [0017], [0022], [0045], application developer may add predictive capabilities of model/machine learning/etc. to their application/import predictions generated by models/machine learning into their applications/etc. by application developer/user/etc. providing/sending data (datasets from Breckenridge) and models/machine learning generating predictions on provided data/datasets (data/datasets are provided by application developer developing application software using model so model/machine learning provides predictions to their application using the data/datasets).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add one or more datasets provided by an application developer developing application software using the model, as conceptually taught by McShane, into that of Breckenridge because these modifications allow for developers to incorporate model/machine learning/etc. providing predictions/insight/etc. into their applications without having to understand details of models/machine learning allowing developers to readily add intelligence/predictions/insight/etc. to their application (ex: McShade par. [0006]), which is desirable as it helps developers make more effective applications without having to spend the time/saving resources that would be spent/etc. learning the details of models/machine learning and developing the models/machine learning/etc. themselves

As per claim 4, Breckenridge further teaches: wherein, when collision occurs between all of the execution conditions of the one or more datasets and the execution condition of the learning/evaluation program, then the learning/evaluation unit creates a new model based on the model through executing an additional learning/evaluation program associated with an execution condition that includes a condition satisfying an execution condition of at least one dataset provided from the application developer, the additional learning/evaluation program being executed on the model on which the learning/evaluation program has been executed, and the additional learning/evaluation program being executed using, as an input, the dataset provided from the model developer and associated with an execution condition that satisfies the execution condition of the learning/evaluation program (pars. [0003], [0035]-[0037], [0054]-[0055], [0061]-[0065], [0071]-[0073], [0079]-[0080], when conditions of training data sets to retrain/update/train/etc. predictive models using training functions are satisfied (collision occurs between all of the execution conditions of the one or more datasets and the execution condition of the learning/evaluation program), predictive model is retrained/updated/new predictive model is generated based on previous predicted model/etc. using provided training dataset and training functions (learning/evaluation unit creates/generates/retrains/creates/updates/etc. a new model based on the model through executing an additional learning/evaluation program/training function associated with an execution condition that includes a condition satisfying an execution condition of at least one dataset provided from the application developer/retrain/update/train/generate new model/etc. when conditions are satisfied using provided training dataset, the additional learning/evaluation program being executed on the model on which the learning/evaluation program has been executed/model is retrained/updated/new model is generated using previous model/etc., and the additional learning/evaluation program being executed using, as an input, the dataset provided from the model developer and associated with an execution condition that satisfies the execution condition of the learning/evaluation program/using training dataset provided when conditions are satisfied/etc.).).

As per claim 5, Breckenridge further teaches: wherein
the learning/evaluation unit causes the learning/evaluation program to execute the learning/evaluation of the model using a parameter specified by at least either of the application developer and the model developer (pars. [0035]-[0040], [0054], models are trained (execute learning/evaluation of the model) using training datasets uploaded/provided/specified by client computer system/application/operator (application developer from McShane)/training functions included in modeling server system/with different features/parameters/etc. (learning/evaluation/training of model is executed using parameter/training dataset/training function/features/etc. specified/uploaded/provided/etc. by application developer/application/client computer system/operator/etc. or model developer/modeling server system/etc.).), and 
the parameter is at least either of a parameter regarding the learning of the model and a parameter including an evaluation indicator of the model regarding the evaluation of the model (pars. [0035]-[0040], [0054], models are trained (execute learning/evaluation of the model) using training datasets uploaded/provided/specified by client computer system/application/operator/training functions included in modeling server system/with different features/parameters/etc. (parameter/training data set/features/training functions/etc. is at least regarding the learning/training of the model).).

As per claim 6, Breckenridge further teaches: an interface unit that selectably discloses the dataset to the model developer if the model developer complies with a disclosure condition in response to, for each of the one or more datasets, the dataset is associated not only with an execution condition but also with the disclosure condition which is a disclosure-eligible condition of the dataset (pars. [0003], [0028], [0035], [0039], [0048], [0054]-[0055], [0079]-[0080], modeling server system includes interface which client computer system/operator/application/etc. uses to upload/provide/disclose datasets/training datasets/input datasets/etc. to modeling server system/model developer when requirement/permission/access/conditions/etc. is met/satisfied/etc. (if the model developer complies with a disclosure condition in response to, for each of the one or more datasets, the dataset is associated not only with an execution condition but also with the disclosure condition which is a disclosure-eligible condition of the dataset).).

As per claim 8, Breckenridge further teaches: 
a marketplace system which is an interface unit for the application developer and the model developer (pars. [0028]-[0029], [0055], modeling server system includes interface (marketplace system which is an interface unit) allowing components in modeling server and network/client computing system/etc. to interface with each other, client computing system/operator (developer from McShane) interacts with/uploads/selects models/etc. using webpage/interface/etc. (interface/marketplace system is for application developer and model developer).); 
a model management system connected to the marketplace system, the model management system being the model management unit (pars. [0028], [0036]-[0039], [0047], modeling server system includes model repositories, training functions for models, trains/develops/creates/etc. initial models, updates/retrains/etc. models, stores models, etc., modeling server system includes interface (model management system is connected to interface/marketplace system which is an interface unit).); 
a data management system which is connected to at least either of the marketplace system and the model management system, the data management system being the data management unit (pars. [0003], [0028], [0034]-[0035], [0048]-[0051], [0054]-[0058], modeling server system includes interface and training data sets and input data sets which are received from application/webpage/etc. on client computer that access/use/etc. the trained models to provide predictions for the applications, and model is trained using training data sets and provides prediction services to application/client computer system/etc. using input data sets (modeling server system manages/stores/uses/etc. data/is data management system that includes/is connected to/etc. interface/model management system/etc.).); and 
a learning/evaluation system which is connected to at least any one of the marketplace system, the model management system, and the data management system, the learning/evaluation system being the learning/evaluation unit (pars. [0003], [0008], [0028], [0048], [0054], [0056], [0063], [0070]-[0072], update/training/retraining of model/learning/evaluation program is executed/triggered/performed/etc. by model server system (modeling server system is learning/evaluation system) using training data sets provided/selected/in queue/etc. when conditions are satisfied/in response to request/threshold size of training dataset is reached/time period has expired/etc., and training dataset is provided by/received from/selected by client computer system/application/operator/etc. and placed in queue for modeling server system to train/retrain/update model (learning/evaluation/training system is connected to modeling server system/model management system/data management system/marketplace system that is interface/etc.).).

As per claim 9, it recites a model improvement support method having similar limitations to the model improvement support system of claim 1, and is therefore rejected for the same reasoning as claim 1, above. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Breckenridge et al. (herein called Breckenridge) (US PG Pub. 2012/0191631 A1) and McShane et al. (herein called McShane) (US PG Pub 2020/0081916 A1) in further view of Mefford JR. et al. (herein called Mefford) (US PG Pub. 2012/0167159 A1).

As per claim 2, Brekenridge further teaches: wherein 
the learning/evaluation unit manages, for each of multiple computers, computer management information (pars. [0026]-[0028], modeling server system and client computer system may include multiple computers at different physical locations, and required computing resources are provisioned and allocated to perform training of models/execute models/etc.. As required computing resources are provisioned it is obvious that computer management information is managed that provides resource requirements.), 
the learning/evaluation program is configured to be executed by one of the multiple computers (pars. [0026]-[0028], [0036]-[0040], modeling server system includes multiple computers, provisions and allocates required computing resources, and trains model using training data (execute learning/evaluation program by computers/computing resources/etc. of modeling server system/learning evaluation unit/etc.), and 
for each of the one or more datasets, in response to an execution condition associated with each dataset and in response to the execution condition satisfying the execution condition of the learning/evaluation program, the learning/evaluation unit identifies a computer belonging, and causes the identified computer to execute the learning/evaluation program with the dataset used as an input to the model (pars. [0026]-[0028], [0036]-[0040], [0061]-[0064], modeling server system includes multiple computers, provisions and allocates required computing resources, and trains model using provided/uploaded/etc. training data/dataset when conditions are satisfied (learning/evaluation unit/modeling server system/etc. identifies computer/provisioned and allocated resources to train model/etc., and causes computer to execute the learning/evaluation program with the dataset used as input to the model for datasets/training model using training datasets/etc. in response to execution condition associated with each dataset and in response to execution condition satisfying the execution condition of the learning/evaluation program/when conditions are satisfied).).
Breckenridge and McShane do not explicitly state that the conditions of the training/execution/etc. includes a geographic position of the computers, and as such does not explicitly state, however Mefford teaches:
computer management information including information indicative of a geographical position of each of the computers (pars. [0004], [0025]-[0027], execution policies may restrict execution of applications/programs/etc. and may include restrictions based on conditions such as the geographic/physical/etc. location of device, and data identifying location/geographic location of device is determined and used to determine if execution is allowed/prohibited/etc. (information indicative of geographic position of each of computers is used/managed/etc. to determine of execution conditions is satisfied). As Breckenridge teaches conditions in order to execute training of models and Mefford teaches execution conditions may include geographic location of computer/device, it is obvious that the conditions to be satisfied to execute training of model of Breckenridge may include geographic location conditions of computer/device of Mefford.); and 
an execution condition associated with each dataset including a position condition which is a condition of a geographical condition and in response to the execution condition satisfying the execution condition of the learning/evaluation program, the learning/evaluation unit identifies a computer belonging to a geographical position indicated by the position condition from the computer management information (pars. [0004], [0025]-[0027], [0038]-[0039], execution policies may restrict execution of applications/programs/etc. and may include restrictions based on conditions such as the geographic/physical/etc. location of device/identified computer/etc., and data identifying location/geographic location of device/computer is determined and used to determine if execution is allowed/prohibited/etc. (execution condition including a position condition/geographical condition and in response to execution condition satisfying the execution condition of the program/application/etc. computer is identified belonging to position indicated by position condition from computer management information and application/program is executed). As Breckenridge teaches conditions in order to execute training of models and Mefford teaches execution conditions may include geographic location of computer/device, it is obvious that the conditions to be satisfied to execute training of model of Breckenridge may include geographic location conditions of computer/device of Mefford, and as such an execution condition associated with each dataset including a position condition which is a condition of a geographical condition and in response to the execution condition satisfying the execution condition of the learning/evaluation program, the learning/evaluation unit identifies a computer belonging to a geographical position indicated by the position condition from the computer management information occurs.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add computer management information including information indicative of a geographical position of each of the computers; and an execution condition associated with each dataset including a position condition which is a condition of a geographical condition and in response to the execution condition satisfying the execution condition of the learning/evaluation program, the learning/evaluation unit identifies a computer belonging to a geographical position indicated by the position condition from the computer management information, as conceptually taught by Mefford, into that of Breckenridge and McShane, because these modifications allow for increased control over execution of the models/training of the models/etc. by allowing user/developer/etc. to specify geographical conditions under which execution/training of the models may occur, thereby increasing control over execution/training of the models making them more desirable to users/developers/etc. 

As per claim 3, Breckenridge further teaches: wherein 
the execution condition of the learning/evaluation program includes a required specification which is a condition of computation resources for execution of the learning/evaluation program (pars. [0026]-[0028], modeling server system and client computer system may include multiple computers at different physical locations, and required computing resources are provisioned and allocated to perform training of models/execute models/etc.. As required computing resources are provisioned and allocated on the computers of modeling server system to perform training of model/execute learning/evaluation program, it is obvious that an execution condition/training condition/etc. of the learning/evaluation program/training function/etc. includes a required specification/condition of computation resources for execution of the learning/evaluation program/performing the training/etc.), 
the computer management information includes information indicative of computation resources of each computer of the multiple computers (pars. [0026]-[0028], modeling server system and client computer system may include multiple computers at different physical locations, and required computing resources are provisioned and allocated to perform training of models/execute models/etc.. As required computing resources are provisioned/allocated on the multiple computers it is obvious that the computer management information includes information indicative of computation resources of each computer of the multiple computers so that the required resources may be allocated/provisioned/etc.), and 
the identified computer is a computer that has available resources equal to or larger than that in accordance with the required specification (pars. [0026]-[0028], [0036]-[0040], [0061]-[0064], modeling server system includes multiple computers, provisions and allocates required computing resources, and trains model using provided/uploaded/etc. training data/dataset when conditions are satisfied. As the training is performed on computer/provisioned and allocated computing resource/etc. of the modeling server system that meets/has/etc. required computing resources, it is obvious that the training occurs on an identified computer/computing resources/etc. that has available resources equal to or larger than that in accordance with the required specification/has required computing resources/etc.).
Breckenridge and McShane do not explicitly state that the conditions of the training/execution/etc. includes a geographic position of the computers, and as such does not explicitly state, however Mefford teaches:
the identified computer is a computer that belongs to a geographical position indicated by the position condition (pars. [0004], [0025]-[0027], [0038]-[0039], execution policies may restrict execution of applications/programs/etc. and may include restrictions based on conditions such as the geographic/physical/etc. location of device/identified computer/etc., and data identifying location/geographic location of device/computer is determined and used to determine if execution is allowed/prohibited/etc. (execution condition including a position condition/geographical condition). As Breckenridge teaches satisfying conditions in order to execute training of models and Mefford teaches execution conditions may include geographic location/position of computer/device, it is obvious that the identified computer/computing resources/etc. performing/executing the training is a computer that belongs to a geographical position indicated by the position condition.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the identified computer is a computer that belongs to a geographical position indicated by the position condition, as conceptually taught by Mefford, into that of Breckenridge and McShane, because these modifications allow for increased control over execution of the models/training of the models/etc. by allowing user/developer/etc. to specify geographical conditions under which execution/training of the models may occur, thereby increasing control over execution/training of the models making them more desirable to users/developers/etc.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Breckenridge et al. (herein called Breckenridge) (US PG Pub. 2012/0191631 A1) and McShane et al. (herein called McShane) (US PG Pub 2020/0081916 A1) in further view of Ekambaram et al. (herein called Ekambaram) (US PG Pub. 2019/0188760 A1).

While McShane teaches that application developers may incorporate pretrained models/machine learning/etc. performing predictions services into their applications, it does not explicitly state that developer pay/purchase/etc. the models/machine learning, and as such does not explicitly state, however Ekambaram teaches: 
an interface unit that, in response to the dataset being associated with charge information indicative of an amount of payment according to utilization, performs charging of the amount of payment based on the charge information in response to execution of the learning/evaluation program with the dataset used as an input to the model (abstract, pars. [0003]-[0004], [0021]-[0022], [0031]-[0032], [0047], [0051], application developer purchases access to machine learning services (models from Breckenridge and McShane) and price/amount of payment/etc. for machine learning/model service is determined based on dataset attributes of dataset to be used by machine learning/model to perform prediction/execute model/etc. and price is payed for machine learning service to be performed (dataset is associated with charge information indicative of an amount of payment according to utilization/price to access machine learning/model is dependent on attributes of dataset/etc., amount of payment is charged/price determined and paid/etc. based on the charge information in response to execution of the learning/evaluation program with the dataset used as an input to the model/determined price based on dataset attributes is paid for machine learning to perform services on dataset/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an interface unit that, in response to the dataset being associated with charge information indicative of an amount of payment according to utilization, performs charging of the amount of payment based on the charge information in response to execution of the learning/evaluation program with the dataset used as an input to the model, as conceptually taught by Ekambaram, into that of Breckenridge and McShane, because these modifications allow for developers to integrate machine learning models into their applications without having to build their own machine learning models while paying for the models based on predicted performance of the models (ex: Ekambaram par. [0003]-[0004]) thereby allowing developer to access models developed that require payment to use, thereby increasing the potential models/machine learning that may be integrated into the application, while also paying for the models based on predicted model performance on the dataset to be used by the model, thereby helping to ensure that developers pay a fair price for using/integrating the models/machine learning in the application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193